USCA11 Case: 20-13322    Date Filed: 09/30/2021   Page: 1 of 4



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13322
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:14-cv-80586-RLR



DANIEL IMPERATO,

                                                           Plaintiff-Appellant,

                                  versus

NAVIGATORS INSURANCE COMPANY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 30, 2021)

Before ROSENBAUM, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13322       Date Filed: 09/30/2021   Page: 2 of 4



      Daniel Imperato, proceeding pro se, appeals a district court order denying

his motion for extension of time to file a motion for reconsideration. On appeal,

Imperato fails to argue a basis for reversing this order and thus has abandoned any

such challenge. But even absent abandonment, we cannot say that the district court

abused its discretion in denying his motion for extension of time.

      After the SEC brought a civil enforcement action against Imperato and a

company he controlled, he filed this lawsuit against Navigators Insurance

Company, claiming that the insurer owed a duty to defend and indemnify him in

the enforcement action. The district court concluded that nothing in the insurance

police obligated the insurer to defend or indemnify Imperato in the enforcement

action and dismissed the complaint. We affirmed the district court’s judgment.

See Imperato v. Navigator’s Ins., 777 F. App’x 341 (11th Cir. 2019) (unpublished).

      More than a year after our decision, Imperato filed a post-judgment motion,

seeking to reopen the case pursuant to Federal Rule of Civil Procedure 60(b)(3) or

60(b)(4). The district court denied the motion. Imperato then filed a motion

seeking an extension of time to file a motion for reconsideration. The district court

denied that motion, too. This appeal followed.

      Imperato’s arguments on appeal address whether the district court erred in

concluding that the insurer owed no duty to defend or indemnify Imperato in the

SEC enforcement action and in denying Imperato’s post-judgment motion to


                                          2
            USCA11 Case: 20-13322         Date Filed: 09/30/2021     Page: 3 of 4



reopen the case. He also appears to challenge even earlier orders from the district

court that denied his motions for recusal, for discovery, and to amend his

complaint. We previously determined that we lacked appellate jurisdiction to

review any of these orders because Imperato’s notice of appeal was untimely as to

them. We explained that the only issue properly before us on appeal was whether

the district court erred when it denied Imperato’s motion for an extension of time.

      Liberally construing Imperato’s pro se appellate brief, see Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008), we find no arguments addressing the

district court’s order denying his motion for an extension of time to file a

reconsideration motion. Imperato thus has abandoned any argument that the

district court erred in denying the motion. See id. (“[I]ssues not briefed on appeal

by a pro se litigant are deemed abandoned . . . .”). But even if Imperato had not

abandoned the issue, we cannot say that the district court abused its considerable

discretion when it refused to extend the deadline for Imperato to file a motion for

reconsideration of the court’s order denying his post-judgment motion. See Young

v. City of Palm Bay, 358 F.3d 859, 863 (11th Cir. 2004) (explaining that a district

court generally possesses “managerial power to maintain control over its docket”

and has discretion to deny a request to extend a deadline). Accordingly, we

affirm.1


      1
          Imperato’s Motion for Default Final Judgment and Motion to Strike are DENIED.
                                              3
  USCA11 Case: 20-13322   Date Filed: 09/30/2021   Page: 4 of 4



AFFIRMED.




                              4